Citation Nr: 1706527	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  12-16 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for diabetes mellitus. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from January 1979 to December 1992.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran filed a timely notice of disagreement in November 2009.  The RO issued a statement of the case (SOC) in April 2012.  The Veteran subsequently perfected his appeal with a VA Form 9 in June 2012.  

The Board notes that the October 2009 RO rating decision on appeal also denied  the issue of entitlement to service connection for irritable bowel syndrome.  A timely notice of disagreement was filed.  In April 2012, the RO granted service connection for irritable bowel syndrome.  The Veteran subsequently filed a notice of disagreement in June 2012, and a SOC was issued in October 2014.  The Veteran was notified in April 2016 of the requirement that he file a VA Form 9 in conjunction with the issue of irritable bowel syndrome.  The Veteran to date has not completed a VA Form 9, or expressed his desire to continue an appeal.  As such, the issue of entitlement to an earlier effective date, and an increased rating for irritable bowel syndrome is not before the Board.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 


FINDINGS OF FACT

1.  Hypertension was not first manifested during active duty or within one year of the Veteran's separation from service, and the preponderance of the evidence is against a finding that the current disability is related to military service.  
2.  Diabetes mellitus was not first manifested during active duty or within one year of the Veteran's separation from service, and the preponderance of the evidence is against a finding that the current disability is related to military service.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by the Veteran's active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  Diabetes mellitus was not incurred in or aggravated by the Veteran's active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In the August 2009 letter, the VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board.  It appears that all known and available records relevant to the issue on appeal has been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  

The Board notes that the Veteran has not been afforded a VA examination with respect to his claims.  However, as will be discussed below, the competent, credible, and probative evidence of record fails to demonstrate that the Veteran's conditions resulted from an injury or disease incurred or aggravated in active military service.  

As will be discussed below, there is no evidence of any complaints, treatment, findings, or diagnoses referable to diabetes mellitus or hypertension during service.  Additionally, the first evidence of a diagnosis of diabetes mellitus was sometime around 2001, and of hypertension around 2005.  Therefore, the Board finds that there is no indication that hypertension or diabetes mellitus, or persistent or recurrent symptoms of such diseases, may be associated with the Veteran's military service.  Thus, a remand for examinations and/or opinions is not necessary to decide the claims.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances when a VA examination is required).

In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

II. Law and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claim in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted on a presumptive basis for certain chronic diseases, including diabetes mellitus and hypertension, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The appellant in this case is a "Persian Gulf Veteran" because he served in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 C.F.R. § 3.317.  Therefore, special presumptions apply which do not require that the disability be due to a known clinical diagnosis.  Service connection may be established for a Persian Gulf War veteran who exhibits objective indications of chronic disability that cannot be attributed to any known clinical diagnosis, but which instead results from an undiagnosed illness that became manifest either during active service in the Southwest Asia Theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1). 

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A disability referred to in this section shall be considered service-connected for the purposes of all laws in the United States.  38 C.F.R. § 3.317(a)(2)-(5).

Effective March 1, 2002, the law affecting compensation for disabilities occurring in Persian Gulf War Veterans was amended.  38 U.S.C.A. §§ 1117, 1118.  Essentially, these changes revised the term "chronic disability" to "qualifying chronic disability," and involved an expanded definition of "qualifying chronic disability" to include: (a) an undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317.  The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  

With claims based on undiagnosed illness, the Veteran is not required to provide competent evidence linking a current disability to an event during service.  Gutierrez v. Principi, 19 Vet. App. 1 (2004).  Signs or symptoms that may be a manifestation of an undiagnosed illness or a chronic multi-symptom illness include: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs and symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 U.S.C.A. § 1117(g); 38 C.F.R. § 3.317(b).

Section 1117(a) of Title 38 of the United States Code authorizes service connection on a presumptive basis only for disability arising in Persian Gulf Veterans due to "undiagnosed illness" and may not be construed to authorize presumptive service connection for any diagnosed illness, regardless of whether the diagnosis may be characterized as poorly defined.  VAOPGCPREC 8-98 (Aug. 3, 1998).  Compensation may be paid under 38 C.F.R. § 3.317 for disability which cannot, based on the facts of the particular Veteran's case, be attributed to any known clinical diagnosis.  The fact that the signs or symptoms exhibited by the Veteran could conceivably be attributed to a known clinical diagnosis under other circumstances not presented in the particular Veteran's case does not preclude compensation under § 3.317.  Id.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

III. Facts and Analysis Hypertension 

The Veteran contends that he incurred hypertension during active service. 

At the outset, the Board notes that the Veteran is a Persian Gulf War veteran having served in the Southwest Asia Theater of operations but his claimed disability can be attributed to a known clinical diagnosis so the statute and regulations pertaining to such service are not applicable.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2016).  Thus, the Veteran's claim is considered on direct and presumptive service connection of a chronic disease theories of entitlement.

The STRs are silent for documentation of hypertension.  He had one notation of high blood pressure in 1984, but his subsequent five day blood pressure check was normal.  

The evidence of record does not show symptoms consistent with hypertension manifested during his military service or for over 10 years following his discharge from service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (noting that evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  A review of VA treatment records shows that the Veteran was diagnosed and began treatment for hypertension in September 2005.  Prior to September 2005 there is no evidence of hypertension or treatment for its symptoms.

As there is no clinical evidence to show that the Veteran had a conclusive diagnosis of hypertension within one year of discharge, service connection on a presumptive basis is denied. 

The record contains no competent evidence suggesting any possible linkage between hypertension and the Veteran's time in service.  

Upon careful review of the record, the Board finds that preponderance of the evidence is against awarding service connection for hypertension.  The crucial inquiry here is whether the Veteran has established that he has hypertension due to his military service.  The Board concludes he has not.

The Board has considered the Veteran's contentions that his current hypertension was caused by his military service.  In this regard, the Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss the existence of high blood pressure readings or experienced feeling short of breath or dizzy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, in most cases, the Veteran is not competent to render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  In this instance, therefore, the Veteran, as a lay person, has not been shown to be capable of making medical conclusions, especially as to complex medical diagnoses such as a link between his current hypertension and his military service. 

Thus, his contentions that he has hypertension that was incurred during service are outweighed by the objective evidence showing no hypertension between his military service and his diagnosis in 2005.  The Veteran has not contended, nor does the evidence show, that he had continuous symptoms indicative of hypertension from the time of discharge from service until his formal diagnosis in 2005.  Therefore, service connection based on continuity of symptomatology for chronic condition is not warranted.  Walker, supra.

In sum, there is no competent or credible evidence of record showing that the Veteran's now-diagnosed hypertension was caused or aggravated by an event, injury, or disease in service.  The Board finds that the medical evidence during and since service does not show any link between the Veterans' currently diagnosed hypertension and his military service whether on a direct, presumptive, or continuity of symptomatology basis. 

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

IV. Facts and Analysis Diabetes mellitus

The Veteran contends that he incurred diabetes mellitus during active service.  He alternatively contends that his diabetes mellitus is due to in-service exposure to chemicals in the water he drank while at Little Rock Air Force Base.  

At the outset, the Board notes that the Veteran is a Persian Gulf War veteran having served in the Southwest Asia Theater of operations but his claimed disability can be attributed to a known clinical diagnosis so the statute and regulations pertaining to such service are not applicable.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2016).  Thus, the Veteran's claim is considered on direct and presumptive service connection of a chronic disease theories of entitlement. 

The evidence of record does not show symptoms consistent with diabetes mellitus manifested during his military service or for over 9 years following his discharge from service.  See Maxson, supra.  The record fails to show that the Veteran manifested diabetes mellitus to a degree of 10 percent within the one year following his final service discharge in 1992.  As noted above, the Veteran was first diagnosed as having diabetes mellitus around 2001.  Therefore, presumptive service connection is not warranted for diabetes mellitus.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Board observes that the Veteran submitted numerous articles in support of his claim.  An article was received regarding the EPA review status of the Vertac Superfund Site in Little Rock.  Another article was received regarding Gulf War Veterans and chemical exposure to 2, 3, 7, 8-Tetrachlorodibenzo-p dioxin (TCDD).  The article regarding the EPA review status of the Vertac Superfund Site in Little Rock states the Superfund site housed herbicide production waste, liquid and solid waste, contaminated buildings and equipment, contaminated soils and sediments, and highly contaminated shredded trash and pallets.  The article entitled "Exposure to 2, 3, 7, 8-Tetrachlorodibenzo-p dioxin (TCDD) is Associated with Hyperinsulinemia and Insulin Resistance", asserts that the Vertac-Hercules Superfund site manufactured pesticides from 1948 until its closing in 1986, and that TCDD, the containing component of Agent Orange, was manufactured until 1979 and that inadequate waste disposal methods and production controls resulted in widespread and persistent TCDD contamination of local streams, parks, and yards.  

The article which indicated that "inadequate waste disposal methods and production controls resulted in widespread and persistent TCDD contamination of local streams, parks, and yards" was inconclusive, as it stated that some subjects living close to the site had high blood sera TCDD levels, and others had normal levels.  Another study referenced indicates that elevated TCDD blood sera lipid levels have been demonstrated to be associated with excess risk of hyperinsulinema, however further studies were needed.  For VA purposes in attempting to establish a medical nexus, statistical associations and correlations alone are not sufficient to demonstrate cause and effect.  

With regard to the treatise evidence that the Veteran has offered, the Board observes that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1) (noting that competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  Medical evidence that is speculative, general, or inconclusive in nature cannot, however, support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

Although the Veteran's personnel file confirms he served in Little Rock Arkansas for a significant time, his exposure to any harmful chemicals that would lead to diabetes mellitus cannot be conceded based merely on the fact that he was stationed at this AFB.  The Veteran has not submitted any blood test results showing he has a higher level of TCDD in his system than the normal population, or a medical opinion expressing a nexus between his service at the Little Rock AFB resulted in hazardous exposure to TCDD and that this exposure has led to his development of diabetes mellitus.  There is no evidence confirming exposure to hazardous toxins or chemicals (such as TCDD), and a competent and credible medical opinion that links exposure to hazardous toxins to the development of diabetes mellitus.  These articles are not specific to this Veteran.  The Board has considered the internet articles, but they are not binding and do not control the outcome of this appeal; rather, the facts of this particular case are determinative.

Upon careful review of the record, including the Veteran lay testimony, the Board finds that preponderance of the evidence is against awarding service connection for diabetes mellitus.  The crucial inquiry here is whether the Veteran has established that he has diabetes mellitus due to his military service.  The Board concludes he has not.

The Board has considered the Veteran's contentions that his current diabetes mellitus was caused by his military service.  In this regard, the Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss the existence of high blood sugar readings.  See Washington, supra.  However, in most cases, the Veteran is not competent to render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker, supra.  In this instance, therefore, the Veteran, as a lay person, has not been shown to be capable of making medical conclusions, especially as to complex medical diagnoses such as a link between his current diabetes mellitus and his military service.  Moreover, the Veteran did not have high blood sugar readings in service or other symptoms indicative of diabetes mellitus, nor did he so report.  

Thus, his contentions that he has diabetes mellitus that was incurred during service are outweighed by the contemporaneous evidence showing no diabetes mellitus during service or between his military service and his diagnosis in 2001.  The Veteran has not contended, nor does the evidence show, that he had continuous symptoms indicative of diabetes mellitus from the time of discharge from service until his formal diagnosis in 2001.  Therefore, service connection based on continuity of symptomatology for chronic condition is not warranted.  Walker, supra.

In sum, there is no competent or credible evidence of record showing that the Veteran's now-diagnosed diabetes mellitus was caused or aggravated by an event, injury, or disease in service.  The Board finds that the medical evidence during and since service does not show any link between the Veterans' currently diagnosed diabetes mellitus and his military service whether on a direct, presumptive, or continuity of symptomatology basis. 

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  See Gilbert, supra. 


ORDER

Service connection for hypertension is denied.

Service connection for diabetes mellitus is denied.  




______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


